Opinion issued February 22, 2007.







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01092-CV



IN RE KENT HYTKEN




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator filed a petition for writ of mandamus challenging the trial court's (1)
November 13, 2006 order denying Kent Hytken's motion to declare receivership
ineffective and to vacate receivership and removing Richard D. Johnston as receiver
and ordering the alternate receiver, William B. Carroll, to be appointed in his place.
	We deny the petition for writ of mandamus.
PER CURIAM


Panel consists of Justices Taft, Alcala, and Hanks.
 
1.                 
            -